






STATEMENT OF AMENDMENT TO THE
WASHINGTON REAL ESTATE INVESTMENT TRUST
DEFERRED COMPENSATION PLAN FOR DIRECTORS


The Washington Real Estate Investment Trust Deferred Compensation Plan for
Directors (the “Plan”) shall be amended, as set forth below, to clarify the
application of certain provisions of the Plan, effective as of the date such
original provisions first became operative.


1.
Section 3.3 is modified in its entirety to read as follows:



If a Participant terminates from the Board of the Company prior to the end of
the Deferral Period, the Deferral Period shall end as of the date of the
termination since no additional services will be performed after such
termination to which an ongoing election would relate and, in accordance with
the provisions of Section 5.1, payment of the full balance of a Participant's
Account and all outstanding RSU's must commence upon a Separation from Service.


2.
Section 5.3 is modified by the restatement of the second sentence thereof to
read as follows:



Payments shall commence no later than sixty (60) days after all information
necessary to calculate the benefit amount has been received by the Company
following the date of Retirement, termination, or death and in all events no
more than ninety (90) days following the date of Retirement, termination or
death.


3.
Section 5.3 is modified by restating the paragraph between subpart (b) and
subpart (c) to read as follows:



Earnings on the unpaid balance of the Account in connection with payments made
on an installment basis shall be equal to the average rate of Earnings which
would have been applicable on the Account over the thirty-six (36) months
immediately preceding commencement of benefit payments. In the event that a
Participant dies prior to receipt of all installments payable in connection with
an elected installment payment method, the Beneficiary of the remaining payments
may request the Committee to accelerate the payment of some or all of the
remaining installments in the event that the Beneficiary incurs an
“unforeseeable emergency” within the meaning of Section 409A(a)(2)(B)(ii). The
Committee may consider any such request in its sole discretion but shall not be
bound to grant any such request.


4.
Section 5.4 is modified by the restatement of the second to last sentence
thereof to read as follows:



The settlement date shall be no more than sixty five (65) days after the
Valuation Date and, in accordance with Section 5.3, no later than sixty (60)
days after all information necessary to calculate the benefit amount has been
received by the Company and in all events no more than ninety (90) days after
the date on which the Participant terminates or dies.




